DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 10/27/21 have been fully and carefully considered.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments submitted 10/27/21.
Applicant has withheld a response to the obviousness-type double patenting rejections. These rejections will be repeated and this action made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,759,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘677 are less limited, however the instant claims combine features of the independent and dependent claims of the ‘677 patent and this would have been obvious to the ordinary artisan.
Allowable Subject Matter
Claims 1-20 would be allowable if a timely-filed, properly-exectued Terminal Disclaimer were submitted to overcome the obviousness type double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not fairly teach or suggest all limitations of the claims, as amended, of a distillation apparatus comprising: a. a photovoltaic cell that has a front surface configured for exposure to light, wherein the .
Faidi et al (US 2014/0360859) is regarded as the closest relevant prior art of record. Faidi teaches a distillation apparatus comprising: a. a photovoltaic cell 12; b. an evaporation chamber 14; c. a condensation chamber 16; and d. an untreated water chamber 22 (see Fig 1, [0017-0025]); the apparatus allows direct heating of the untreated water (via waste heat from PV cell the apparatus is used to generate treated water from the untreated water that is heated using the apparatus (PV cell 16 waste heat heats the water to cause evaporation and condensing to purified water sent to filter 20). In Faidi, condensation chamber 16 is routed through a heat exchange tube in inlet tank 18. However Faidi does not teach wherein the apparatus allows direct heating of untreated water without the use of a heating unit or heat exchange unit; wherein the apparatus does not include a heating unit or a heat exchange unit and Faidi includes a heat exchange before the PV heated evaporation chamber, additionally Faidi includes direct heating of the water, rather than the claimed “wherein the air is heated when the front surface of the photovoltaic cell is exposed to light… the untreated water is heated by the heated air and the heated front surface of the photovoltaic cell”.
Kaufmann (US 5,650,050) teaches that incoming impure water 8 is sprayed via 3 into evaporation chamber where it hits directly heated surface 1 to evaporate the untreated water (See Fig 1, Col. 3, ln. 30-63), wherein vapors are provided to condenser 10 that Kaufmann teaches increases the cooling effect of a condenser with a fan 16 through known condenser designs (See Fig 1 and Col. 3, ln. 64 through Col. 4, ln. 5) however does not render obvious the claimed “wherein the air is heated when the front surface of the photovoltaic cell is exposed to light… the untreated water is heated by the heated air and the heated front surface of the photovoltaic cell”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772